The offense is murder; the punishment, confinement in the penitentiary for twenty years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Julia Chattman by shooting her with a pistol.
Appellant and deceased had lived together in the home of appellant. According to the testimony, deceased became tired of the life she was living and left appellant's home. However, appellant continued to seek her company. Touching his purpose in seeking deceased on the occasion of the homicide, appellant testified, in part, as follows:
"She was slow in speaking on anything. No, sir, that didn't make me mad. When I told her I wanted to talk to her about speaking so slow, I just meant for her to liven up. She didn't act right. No sir, I didn't like it. No, sir, I wasn't mad."
According to a witness for the State, deceased told her in the presence of appellant that appellant had threatened to do her bodily harm. The testimony on the part of the State was to the further effect that appellant went to the home of deceased on the 23rd of August, 1935, and, without provocation, shot her to death.
Appellant testified that deceased was armed with a pistol; that believing that she was going to kill him, he endeavored to wrest said pistol from her; that in the scuffle the pistol was accidentally discharged several times.
No bills of exception are brought forward.
Appellant excepted to that part of the charge of the court submitting murder with malice, his position being that the evivence failed to raise the issue. We are of opinion that the exception was not well taken.
The judgment is affirmed.
Affirmed. *Page 423 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.